Citation Nr: 1204501	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  01-05 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether the character of the Veteran's service from April 5, 1971, to August 6, 1973, is a bar to VA benefits based on that period.  

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Frederick Spencer, Attorney at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 
INTRODUCTION

The Veteran had active service from April 1968 to April 1971.  Service from April 5, 1971 to August 6, 1973 was determined to be nonqualifying.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran's claim, which was originally one of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, was previously remanded by the Board in August 2001 and July 2003.  In an April 2005 decision, the Board found that new and material evidence had been submitted and the claim was reopened.  This claim was subsequently remanded by the Board in August 2007, May 2008 and November 2009 for further evidentiary development.  


FINDINGS OF FACT

1.  The appellant's discharge from active military service under other than honorable (OTH) conditions for the period of active duty from April 5, 1971, through August 6, 1973, is considered dishonorable.  

2.  The Veteran does not suffer from a psychiatric or neurological disability that manifested during, or as a result of, a qualifying period of active military service.  

3.  The Veteran is not totally unemployable as a result of his service-connected residuals of a fracture to the mandible.  




	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The character of the Veteran's discharge from active military service is a bar to the attainment of Veteran status for the period of service from April 5, 1971, to August 6, 1973.  38 U.S.C.A. §§ 101(2), 5303 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(d), 3.3, 3.4, 3.5, 3.12, 3.301, 3.354 (2011).  

2.  The criteria for establishing entitlement to service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  The criteria for establishing entitlement to TDIU benefits have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in March 2004, September 2007 and June 2011 addressed all notice elements listed under 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  While not all of this notice was provided to the Veteran prior to the initial adjudication of his claims, his claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records.  Also, the Veteran received numerous VA medical examinations, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's private treatment records and Social Security Administration (SSA) records have also been obtained and incorporated into the evidence of record.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its November 2009 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The RO considered additional evidence of record and prepared a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Character of Discharge

Relevant Laws and Regulations

In order to qualify for VA benefits, a claimant must demonstrate that he was a veteran.  See Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

The term 'discharge or release' includes: (1) retirement from the active military, naval or air service, and (2) the satisfactory completion of the period of active military, naval or air service for which a person was obligated at the time of entry into such service in the case of a person who, due to enlistment or reenlistment, was not awarded a discharge or release from such period of service at the time of such completion thereof and who, at such time, would otherwise have been eligible for the award of a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(18).  

A discharge or release to reenlist is a conditional discharge if it was issued during World War I, World War II, the Korean conflict, the Vietnam era, or peacetime service.  38 C.F.R. § 3.13(a).  Typically, the entire period of service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).  A person may be considered to have been unconditionally discharged or released from active military, naval, or air service during one of the above timeframes, however.  38 C.F.R. § 3.13(c).  The requirements for such a constructive unconditional discharge are: (1) the person served in the active military, naval, or air service for the period of time the person was obligated to serve at the time of entry into service, (2) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment, and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  Id.  If these requirements are met, the entire period of service does not constitute one period of service.  38 C.F.R. § 3.13(b).  This has been interpreted to suggest that the initial obligated period of service and the reenlistment period beyond the initial obligated period may be considered distinct periods of service when the last period of service is terminated under dishonorable conditions.  See VAOGCPREC 8-2000, fn. 2 (July 25, 2000).  

It is dishonorable when a person is discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the person requested his release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days, unless there were compelling circumstances to warrant the prolonged unauthorized absence.  38 C.F.R. § 3.12(c).  

Additionally, a discharge or release is considered to have been under dishonorable conditions if it was because of one of the following offenses: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude; (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(d).  

An offense involving moral turpitude includes, generally, the conviction of a felony.  38 C.F.R. § 3.12(d).  "Willful misconduct" is an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Id.  Willful and persistent misconduct includes a discharge under other than honorable conditions determined to be issued because of willful and persistent misconduct.  38 C.F.R. § 3.12(d).  However, willful and persistent conduct excludes a discharge because of a minor offense if service was otherwise honest, faithful, and meritorious.  Id.  

An offense that "interfere[s] with [the] appellant's military duties, indeed preclude[s] their performance...[does] not constitute a minor offense."  Stringham v. Brown, 8 Vet. App. 445 (1995).  An AWOL thus has been found on numerous occasions to constitute willful and persistent misconduct rather than a minor offense.  See Struck v. Brown, 9 Vet. App. 145 (1996) (affirming the Board's finding that two and a half months of AWOL out of nine months of service was willful and persistent misconduct); Stringham, 8 Vet. App. at 445 (upholding the Board's finding that four AWOL violations and a failure to obey a lawful order was willful and persistent misconduct); Winter v. Principi, 4 Vet. App. 29 (1993) (affirming the Board's finding that 32 days of unauthorized absence out of 176 days of service was severe misconduct, and, by analogy, persistent misconduct.  

As it prevents attainment of Veteran status, a discharge under any of the aforementioned conditions pursuant to 38 C.F.R. § 3.12(c) or offenses pursuant to 38 C.F.R. § 3.12(d) generally is a bar to VA benefits.  38 C.F.R. § 3.12(b).  There are two instances when this is not true, however.  

The first instance is an exception to the general rule for a person who is found to have been insane at the time he committed the act(s) precipitating his discharge or release.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b); see also Zang v. Brown, 8 Vet. App. 246 (1995).  Establishing causal connection between the insanity and the act(s) is not required.  Struck, 9 Vet. App. at 145; Helige v. Principi, 4 Vet. App. 32 (1993); VAOPGCPREC 20-97 (May 22, 1997).  The burden is on the appellant to submit sufficient evidence of his insanity.  Stringham, 8 Vet. App. at 445.  

Mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535 (2000).  The predicate for insane behavior for VA purposes generally is a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others.  VAOPGCPREC 20-97.  In effect, he is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  Id.  

An insane person therefore is one who: (1) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; (2) interferes with the peace of society; or (3) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.  

The term 'constitutionally psychopathic' refers to a condition that may be described as an antisocial personality disorder.  VAOPGCPREC 20-97.  Behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not constitute prolonged deviation from a person's normal method of behavior.  Id.  The phrase 'interferes with the peace of society' refers to behavior which disrupts the legal order of society.  Id.  The term 'become antisocial' refers to the development of behavior that was hostile or harmful to others in a manner which deviated sharply from the social norm and that was not attributable to a personality disorder.  Id.  

The second instance involves setting aside the bar to VA benefits imposed under 38 C.F.R. § 3.12(d), but not 38 C.F.R. § 3.12(c), when certain requirements are met by a discharge review board established under 10 U.S.C. § 1553 in issuing an upgraded honorable or general discharge on or after October 8, 1977.  38 C.F.R. § 3.12(g).  If the same certain requirements are satisfied, the bar to VA benefits also is removed when an upgraded honorable or general discharge is issued under: (1) the President's directive of January 19, 1977, initiating further action with respect to Presidential Proclamation 4313 of September 16, 1974; or (2) the Department of Defense's Special Discharge Review Program effective April 5, 1977; or (3) any discharge review program implemented after April 5, 1977, and not made applicable to all persons administratively discharged or released from active military, naval, or air service under other than honorable conditions.  38 C.F.R. § 3.12(h).  

Facts and Analysis

The record reflects that the Veteran served on active duty from April 3, 1968 to April 29, 1970.  The Veteran was subsequently discharged under honorable conditions.  The Veteran was reenlisted twice following this period of service.  During his final period of active duty from February 26, 1971 to August 6, 1973, the Veteran was to serve in Vietnam from May 9, 1971 through May 8, 1972.  He was permitted to go home on leave after approximately six months of active duty.  The Veteran failed to return to Vietnam following this leave, and he was AWOL from October 22, 1971 until his arrest on May 31, 1973.  A June 1973 statement from the Veteran's commanding officer recommended that the Veteran be furnished an undesirable discharge, as there was no useful purpose in retaining the Veteran in the Army for a trial by court martial.  

A November 1973 VA request for information indicates that the Veteran's service for the period from February 26, 1971 through August 6, 1973 was under other than honorable conditions.  However, the record also contains a Discharge Review Board decision in which all periods of the Veteran's service was recharacterized as honorable for the sake of equity.  

In April 1982, the RO in Little Rock, Arkansas concluded that the Veteran's service from April 5, 1971 to August 6, 1973 was considered to be a bar to VA benefits, despite the Decision Review Board decision, under the provisions of VA Regulation 1012(c)(6) because the Veteran was AWOL for a continuous period in excess of 180 days.  Specifically, the Veteran in this case was AWOL from September 24, 1971 to May 31, 1973 - a period totaling 585 days.  The Appeals Management Center (AMC) confirmed the conclusions reached in April 1982 in a February 2009 Administrative Decision.  

Having reviewed the above opinions and the associated evidence of record, the Board finds that the April 1982 and February 2009 decisions were proper and not in error.  As already noted, VA benefits are barred if a Veteran is discharged under any of the conditions outlined at 38 C.F.R. § 3.12(c) or offenses pursuant to 38 C.F.R. § 3.12(d).  This includes being AWOL for a period of at least 180 days.  38 C.F.R. § 3.12(c).  While an upgraded discharge by a discharge review board can be an exception to this rule, such a decision has no bearing on a discharge under 38 C.F.R. § 3.12(c).  See 38 C.F.R. § 3.12(g).  Therefore, while the Veteran was given an upgraded discharge by a discharge review board, this has no impact on the Veteran's eligibility for VA benefits as he was discharged for being AWOL for a period in excess of 180 days (a 38 C.F.R. § 3.12(c) discharge).  

Another exception in which VA benefits may be barred is when a person is found to have been insane at the time he committed the act(s) precipitating his discharge or release.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  However, the evidence of record does not suggest that the Veteran was "insane" at the time he went AWOL for 585 days.  The Board recognizes that the discharge review board believed that the Veteran's entire service was marked with deep seated emotional/psychological problems.  Likewise, a November 1982 VA examination report concluded that the Veteran's neurologic and psychiatric illnesses may have played a role in the Veteran's extended period of AWOL.  However, mental illness is not akin to insanity.  Beck, 13 Vet. App. at 535.  

As already noted, the predicate for insane behavior for VA purposes generally is a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others.  VAOPGCPREC 20-97.  In effect, he is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  Id.  According to the discharge review board's discussion of the facts, the Veteran was actively trying to seek a return to Vietnam, suggesting that he understood the nature of his actions.  Furthermore, it was noted that the Veteran did not seek out employment while AWOL, as he knew this would be unethical since he was in the Army.  Finally, during an April 1983 psychiatric evaluation, the Veteran discussed the circumstances leading up to his other than honorable discharge.  The Veteran reported that the Army didn't care if he returned and that he didn't care either.  Furthermore, the Veteran noted that his first wife threatened to leave him if he returned to Vietnam, suggesting that his actions were a conscious choice.  This is further evidence suggesting that the Veteran was not so incapable of managing himself that he should have been appointed a guardian.  Therefore, the Board concludes that the Veteran was not insane at the time of his 585 AWOL days.  

The Board notes that it did suggest in its May 2008 remand that it was possible that the original decision of 1982 contained clear and unmistakable error (CUE).  However, further review of the evidence of record and the relevant laws and regulations reveals this suggestion to have been incorrect.  An upgraded discharge by a discharge review board is not an exception to a bar against VA benefits when the discharge was the result of a Veteran being AWOL for 180 days or more.  See 38 C.F.R. §§ 3.312(c)(6), 3.312(g).  This fact was correctly reference in the 1982 administrative decision.  

The Board recognizes that the Veteran has offered extensive testimony as to why he could not return to Vietnam.  Under 38 C.F.R. § 3.12(c), a bar to benefits does not apply if there are compelling circumstances to warrant the prolonged unauthorized absence.  In a statement dated September 2008, the Veteran reported that his wife burned his return ticket to Vietnam while he was on leave.  He suggested that he then went to Little Rock to attempt to get picked up but they refused.  The Veteran noted that he then returned to his mother's house and that the service eventually called his home to say that the Veteran was missing in action.  The Veteran has stated that they told the military where he was, but that they simply ignored his statements until two Federal Bureau of Investigation (FBI) agents were sent to his house.  He was subsequently charged as a deserter.  While the Board has considered this testimony, it does not qualify as a compelling circumstance to warrant desertion for 585 days.  It appears the Veteran made few attempts to actually return to Vietnam, aside from making some phone calls and attempting to be picked up initially.  These events did not prevent the Veteran from returning to Vietnam or a military installation in the Continental United States.  

Furthermore, the Veteran's explanation as to why he did not return to Vietnam is not credible, as it has changed over time.  When the Veteran reported to the Armed Forces Examining and Entrance Station in September 1971, he told them that he experienced car trouble and subsequently missed his flight.  However, the Veteran has since reported that his boarding pass was burned by either his wife, or, an individual who was against the war.  The Board cannot overlook these discrepancies when determining the overall credibility of the Veteran's assertions.  Therefore, he has not exhibited a compelling circumstance to justify being AWOL for 585 days.  

In summary, the character of the Veteran's discharge for his period of service from April 5, 1971, through August 6, 1973, is a bar to VA benefits.  The Veteran was discharged under other than honorable conditions due to the fact that he was AWOL for 585 days.  While the Veteran's service was upgraded to "honorable" by a Discharge Review Board, such an upgrade does not lift the bar to VA benefits if a Veteran is discharged under any of the conditions outlined at 38 C.F.R. § 3.12(c) - to include being AWOL for a period of at least 180 days.  Finally, the preponderance of the evidence of record demonstrates that the Veteran was not insane when AWOL and that he did not have compelling reasons for failing to return to Vietnam.  As such, the character of the Veteran's discharge for his period of service from April 5, 1971, through August 6, 1973, is a bar to VA benefits.  

Psychiatric Disorder

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as psychoses, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128 at 140-41.  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

Just because a physician or other health professional accepted appellant's description of his service experiences as credible and diagnosed appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Finally, the fact that a veteran, who had a noncombatant military occupational specialty, was stationed with a unit that was present while enemy attacks occurred would strongly suggest that he was, in fact, exposed to such attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002) (base subjected to rocket attacks during time that veteran was stationed at the base).  In other words, the veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.



Facts and Analysis

The Veteran contends that he is entitled to service connection for PTSD.  Specifically, the Veteran contends that he suffers from a psychiatric disorder as a result of a number of in-service events, including a lightning strike while serving in Korea, a motor vehicle accident while serving on active duty, and combat exposure and shrapnel injuries sustained while serving in Vietnam.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran was not struck by lightning during an honorable period of active duty and that he does not suffer from a psychiatric disorder as a result of a motor vehicle accident.  Furthermore, as discussed in the previous section, the Veteran is barred from benefits for the period of service in which he served in Vietnam.  

Records from the Veteran's first period of active duty fail to demonstrate that he was diagnosed with a chronic psychiatric disorder.  According to an October 1969 medical report from the Boone County Hospital in Arkansas, the Veteran was experiencing pain in his jaw following an automobile accident the previous night.  The Veteran reported that he was experiencing "mental collapses" and thought he had one when he had the wreck.  The Veteran's medical history was noted to be a past appendectomy.  No mention of a previous lightning strike was noted at this time.  Records reveal that the Veteran's only injury as a result of this accident was a fractured mandible.  He was noted to be mentally clear and his head and abdomen were negative for any additional injuries, aside from some swelling of the mandible and abrasions of the face.  An October 1969 surgical note also indicates that there were no fractures to the face in addition to his mandible.  Upon surgery to wire his jaw, he was noted to be returned to the recovery room in "excellent condition."  

Service treatment records also fail to suggest that the Veteran suffered an injury such as a lightning strike during a period of honorable service.  In November 1968, the Veteran was seen for "hysterical psychosis."  His diagnosis was changed to emotional instability at this time.  Also, according to the Veteran's May 1973 separation examination (which was following a period of other than honorable service), a clinical evaluation of the Veteran was deemed to be normal, aside from an appendectomy scar.  The Veteran also failed to report a history of a lightning strike in his report of medical history associated with this examination, instead noting that his health was "good."  The Veteran did report a history of head injury and nervous trouble, but there is no mention of a lightning strike in the explanation section of this report.  

In a June 1973 statement, the Veteran first reported being struck by lightning while on patrol in Korea.  The Veteran has also submitted a copy of a neuro-psychiatric examination dated June 1980 and prepared by a private physician with the initials R. H. B.  The Veteran again reported being struck by lightning and being in a car accident.  Dr. B concluded that the Veteran was suffering from traumatic neurosis.  However, Dr. B did not indicate which of the Veteran's reported traumas may be responsible.  Dr. B provided an additional statement in August 1980.  According to Dr. B, the Veteran suffered from severe traumatic neurosis.  It was noted that a work-related accident of April 15, 1980, in which the Veteran's arm was struck by a piece of steel at work, had overwhelmed the Veteran's coping mechanisms and effectively ignited a chronic depressive condition which could be traced back to his time in military service.  However, Dr. B stressed that the Veteran's current condition was referable to his work-related injury.  

In December 1980, the Social Security Administration (SSA) concluded that the Veteran's exertional and nonexertional impairments were sufficient to demonstrate entitlement to disability benefits.  It was noted that on April 15, 1980, the Veteran sustained an injury to his right upper extremity that has resulted in a traumatic neurosis.  This accident subsequently overwhelmed the Veteran's coping mechanism, igniting a chronic depressive condition.  It was also noted that a review of Dr. B's June 1980 report suggested that due to this injury, the Veteran had no use of the right upper extremity.  

Subsequent records continue to demonstrate that the Veteran was treated for neurological and psychiatric complaints.  The Veteran underwent a brain scan and flow study in January 1981.  This was interpreted to be a normal.  The Veteran was also hospitalized at this time, and diagnosed with an adjustment reaction of adult life.  The record also contains a hand-written note from this physician dated May 1981.  According to this physician, the Veteran fit the diagnostic criteria of a service-connected traumatic neurosis.  According to a February 1981 medical record from Dr. B, the Veteran fit all of the criteria for traumatic combat neurosis, particularly during his Vietnam experiences.  However, as already discussed, the Veteran is not entitled to benefits for his period of service in Vietnam.  

The Veteran was afforded a VA examination in October 1982.  During this examination, the Veteran reported being struck by lightning while serving in Korea.  However, the examiner noted that he could detect no area from residual burns related to an alleged lightning strike.  When asked what his main problem was, the Veteran indicated that it was his twitching right arm and the fact that nobody would hire him when they saw his hand shake.  It was noted that the Veteran was not aware of any residuals as a result of his alleged lightning strike, so his claim was referred for a neuropsychiatric examination.  

In January 1983, the Veteran was admitted for psychological testing, a brain scan and computerized axial tomography.  The Veteran reported being struck by lightning in 1969, suffering a motor vehicle accident in 1969, having had "yellow jaundice," and suffering an injury to the right arm while working construction approximately two and a half years earlier.  Laboratory studies, X-rays, a brain scan and a computed tomography (CT) scan were all performed and deemed to be within normal limits.  However, before testing could be completed, the Veteran insisted on being discharged.  As such, neurological and psychiatric diagnoses were deferred.  

The Veteran was subsequently admitted from April 5, 1983 through April 26, 1983.  Again, the Veteran reported being struck by lightning in 1969.  The examiner noted that the Veteran related all of his symptoms back to Vietnam.  Also, the Veteran claimed during the examination that his right hand tremor was present while he was in Vietnam.  However, when the examiner confronted the Veteran about the inconsistencies of this statement (since the evidence showed his tremors began after he injured his arm in construction post-military service), the Veteran was noted to become somewhat angry and hostile.  Also, the examiner noted that the Veteran enjoyed talking about his experiences in Vietnam, which was a strong point against him having any type of PTSD.  The examiner concluded that the Veteran had some personality disorder symptoms and that he was not suffering from PTSD.  The examiner saw no relation between the Veteran's current problems and his military service.  

The record also contains a VA treatment record dated October 1998.  According to this record, the Veteran was suffering from PTSD symptoms that had their onset during the Veteran's time in Vietnam.  The Veteran was diagnosed with PTSD and rule out dysthymia with recurrent major depressive episode.  The Veteran was again diagnosed with PTSD secondary to the Vietnam War in another October 1998 VA outpatient treatment note.  

The Veteran was subsequently afforded a VA examination in February 1999.  The examiner diagnosed the Veteran with chronic PTSD.  The examiner did not offer any opinion as to the etiology of this condition and no discussion of the Veteran's underlying stressors was provided.  The Veteran also reported having nightmares, but he was not aware of the content of these nightmares.  

Subsequent VA treatment records continue to note a diagnosis of PTSD.  According to a September 1999 record, the Veteran had a diagnosis of PTSD.  No opinion regarding etiology was provided at this time.  A November 1999 record notes Axis I diagnoses of PTSD and depression related to central nervous system damage.  

The Veteran was afforded an additional VA examination in December 2006.  The Veteran reported having nightmares on a daily basis.  However, he did not know what these nightmares were related to.  The Veteran did indicate that he thought about the incident where he was struck by lightning while in a fox hole.  The examiner diagnosed the Veteran with chronic PTSD.  The examiner explained that a nexus between the Veteran's motor vehicle accident and his PTSD could not be established.  Also, while the Veteran reported being struck by lightning, he was a very poor historian.  The Veteran did not describe any post-service stressors.  The examiner concluded that the Veteran's level of psychological impairment was such that it would be impossible for him to maintain gainful employment.  The examiner also felt that the Veteran met the criteria for depression and possibly a dementia versus retarded intellectual functioning.  

An additional VA examination was obtained in October 2007.  The examiner was asked to determine whether the Veteran suffered from any psychiatric disorder other than PTSD that was related to his periods of honorable military service.  The examiner explained that a review of the Veteran's treatment records revealed that he had received multiple and wildly differing diagnoses by different examiners at different times.  As such, the examiner felt that it was virtually impossible to ascertain the nature of the specific psychiatric symptomatology that was secondary to the Veteran's military experiences.  The examiner further noted that the evidence of record was simply inadequate to allow one to offer an opinion without resorting to speculation.  The examiner concluded that there was no information that would allow him to arrive at another diagnosis aside from PTSD.  He explained that there was no evidence to indicate the presence of an organic mental disorder that would account for the Veteran's problems, and that it appeared that all of the examiners of record simply relied on supposition.  Finally, the examiner noted that there did seem to be a number of factors in the Veteran's life that could account for current depression, but that it was difficult to know the relationship between any current depression and events from the military.  

In March 2009, the Veteran was afforded a private neuropsychological evaluation.  The Veteran reported an extensive medical history, including cardiac arrest following a lightning strike.  The evaluator noted that the Veteran's history was positive for PTSD, depression, hysterical psychosis, conversion disorder, and other psychiatric diagnoses.  Upon evaluation, it was concluded that the Veteran suffered from dementia, non-psychotic, secondary to general medical conditions.  The Veteran was also noted to be suffering from multiple traumatic brain injuries (per the Veteran's reported history) and atherothrombotic brain infarction (ABI) secondary to a lightning strike.  

The Veteran was afforded a VA examination for possible Parkinson's disease in November 2010.  The Veteran reported having a problem with tremors since being struck by lightning at the age of 17.  The examiner concluded that the Veteran's tremors were not consistent with Parkinson's disease.  It was noted that the Veteran's symptoms were not felt to be consistent on past examination and that his worsening was a nonepileptic event that could be related to hyperventilation and panic attacks.  A June 2010 VA treatment record also indicated that the Veteran's tremors appeared to be non-physiologic in nature with a definite psychologic overlay, as a magnetic resonance image (MRI) of the brain did not show any significant territorial vascular pathology and because EEGs in the past were unremarkable.  

The Veteran was afforded an additional VA examination in December 2010.  The Veteran reported a history of lightning strike occurring while in Korea, resulting in loss of consciousness, right upper extremity tremor and memory problems.  It was also noted that the evidence of record revealed a history of drug use in the 1970s and 1980s.  Upon examination, it was concluded that the Veteran's level of emotional distress and subsequent poor effort during testing may mean the current results were an underestimate of his true cognitive abilities.  Despite this, the Veteran's history and neurocognitive profile was consistent with global encephalopathy.  The Veteran and his wife reported that his memory loss and tremors began immediately after the lightning strike.  The examiner concluded that the Veteran's pattern of performance and deficits across all domains were consistent with his reported history of lightning strike.  Also, the examiner noted that previous neuroimaging revealed ischemia in the frontal lobe while EEG and other neuroimaging findings were negative otherwise.  The examiner explained that this was not uncommon with individuals with lightning strike injuries.  Finally, the examiner noted that the Veteran's history of PTSD, panic attacks and general anxiety were consistent with the literature regarding the sequelae of a lightning strike.  

In February 2011, a different neurologist concluded that the Veteran's tremors were psychogenic in nature.  It was noted that they were absent when the Veteran was being observed without his knowledge.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a psychiatric disorder.  The evidence of record does not reflect that the Veteran suffers from PTSD that manifested during, or as a result of, active military service.  Furthermore, the credible evidence of record does not demonstrate that the Veteran suffers from any other psychiatric or cognitive disorder that manifested as a result of military service.  The Board recognizes that the Veteran was noted to be suffering from emotional instability during military service and that he received psychiatric treatment shortly after military service.  However, the April 1983 VA psychiatrist concluded that the Veteran had some personality disorder symptoms and that he could find no relation between his current problems and military service.  Under 38 C.F.R. § 4.9, personality disorders are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  

The record does reflect that the Veteran has received different psychiatric diagnoses since 1983 that he has related to a number of in-service events, including combat service in Vietnam, an automobile accident in October 1969 and a lighting strike while on patrol in Korea.  However, as will be discussed below, these stressors are either not verified, or, not related to the Veteran's current symptomatology.  

Initially, the Board notes that the Veteran has argued that he suffers from a psychiatric disability as a result of his service in Vietnam.  According to an October 1998 VA treatment record, the Veteran was suffering from PTSD symptomatology that had its onset during Vietnam.  However, as outlined in the previous section, the Veteran is barred from receiving benefits for his period of service in Vietnam.  As such, the Veteran's reported stressors from Vietnam will not be further discussed.  

The Veteran has also suggested that his October 1969 automobile accident may have contributed to his current disability.  However, the evidence of record does not support the Veteran's assertions.  While the Veteran's motor vehicle accident of 1969 is verified by the evidence of record and this incident was determined to be in the line of duty, the record contains no evidence linking the Veteran's intermittent diagnoses of PTSD with this condition.  Without a diagnosis of PTSD linked to a verified stressor in this case, service connection for PTSD cannot be granted.  

In addition, in a January 1999 statement, the Veteran reported that this wreck nearly killed him and his two passengers.  He also reported during his December 2010 VA examination that his memory worsened after this accident and that he had to have facial reconstruction surgery.  As a lay person, the Veteran is competent to offer this testimony.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  However, the Board does not find the Veteran's statements to be credible.  

A review of treatment records following the Veteran's accident reveals that his only injury as a result of this accident was a fractured mandible.  He was noted to be mentally clear.  His head and abdomen were negative for any additional injuries, aside from some swelling of the mandible and abrasions of the face.  There is no suggestion that the Veteran suffered any life threatening injuries or trauma to the brain.  An October 1969 surgical note also indicates that there were no fractures to the face in addition to his mandible.  Upon surgery to wire his jaw, he was noted to be returned to the recovery room in "excellent condition."  The Veteran also reported during a June 1980 neuro-psychiatric examination that he was hospitalized for seven months following this accident.  However, a May 1982 VA record revealed that the Veteran was only treated at Fort Still hospital from November 4, 1969 to December 31, 1969.  Therefore, the Board does not find the Veteran's statements regarding the severity of this automobile accident to be credible.  

Finally, the Board will address the Veteran's assertion that he suffers from a current disability as a result of an in-service lightning strike.  In August 2010, VA attempted to verify this reported stressor with the Joint Services Records Research Center (JSRRC).  However, a formal finding on a lack of information required to verify stressors was made at this time.  Therefore, the Veteran's reported lightning strike could not be verified.  

The evidence of record does not otherwise support the Veteran's assertion of being struck by lightning during military service.  Service treatment records are entirely silent regarding an alleged lightning strike, and according to the Veteran's May 1973 removal from active duty examination, an evaluation of the Veteran's systems was deemed to be normal.  Also, in his report of medical history associated with this examination, the Veteran made no mention of a history of lightning strike.  The Veteran has stated on occasion that this strike was so severe that he went into cardiac arrest, was thrown 30 feet and resulted in the death of two other soldiers.  The Board finds it highly unlikely that an event of such tragic significance would not be recorded in some fashion in the Veteran's service treatment records or personnel records.  

Furthermore, the Veteran's statements regarding the alleged lightning strike are lacking in credibility.  According to a June 1980 statement, the Veteran reported being struck by lightning in Korea and going into cardiac arrest.  However, the Veteran testified in June 1999 that he actually had no recollection of the lightning strike and that he only knew what he was told.  

The Veteran has also provided statements suggesting that he developed a right arm "tic" following his in-service lightning strike.  According to a May 2008 VA neurology note, the Veteran reported that he had a history of a right hand tremor ever since being struck by lightning in 1968.  However, this assertion is directly contradicted by the evidence of record.  Treatment records from the 1980s clearly indicate that the Veteran's right arm tremor manifested after a post-service industrial accident when the Veteran's right arm was crushed between two steel girders.  During an October 1982 VA examination, the Veteran reported that his tremor did not begin to develop until 1980.  The April 1983 examining physician also noted the discrepancies in the Veteran's report of right arm tics.  Specifically, the Veteran reported that these were present in Vietnam.  However, the physician noted that it seemed unlikely that the Veteran would then obtain a job in construction following his separation from active duty if such symptoms had in fact existed.  Therefore, the Veteran's claim that his right arm tic manifested after an alleged lightning strike is not credible.

The Board recognizes that the December 2010 neuropsychiatric examiner concluded that the Veteran's reported symptomatology and history was consistent with a lightning strike.  However, the mere recitation of a veteran's self-reported lay history does not constitute competent medical evidence of diagnosis or causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  In addition, medical opinions premised upon an unsubstantiated account of a veteran are of no probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrence(s) described); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board is not bound to accept a physician's opinion when it is based exclusively on the recitation of a veteran or other claimant).  According to the examiner, his opinion was based in part on the Veteran and his wife's report of memory loss and tremors beginning immediately after a lightning strike, as well as the Veteran's remaining reported history.  In other words, the examiner was relying on inaccurate factual premises, as the medical evidence of record demonstrates that the Veteran was not suffering from tremors until an occupational injury following military service.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The Board also notes that the claims file contains records such as a January 2011 VA mental health note in which the Veteran was noted to have a history of lightning strike with a consequent brain injury and a March 2009 private evaluation noting a diagnosis of ABI secondary to a lightning strike.  However, these records also appear to be based purely on the lay report of the Veteran, and as such, are of little probative value.  See id.  Furthermore, the record reveals that brain scans performed in January 1981 and January 1983 were interpreted to be normal, seriously undermining the more recent assertions that the Veteran suffered a brain injury as a result of the alleged lightning strike in the late 1960s.  

The Board has also considered whether the Veteran suffers from any other psychiatric disability that may be related to military service, as these would not require a verified stressor.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  However, according to the October 2007 VA examiner, there was no information that would allow him to arrive at another diagnosis aside from PTSD.  More recent records suggest that the Veteran may also suffer from dementia or other traumatic brain injuries related to an automobile accident or a lightning strike.  However, the credible evidence of record does not link dementia to military service, and as discussed in the previous section, the medical evidence of record does not support the current claims of brain injury following the October 1969 automobile accident or the time period of the alleged lightning strike.  

Of further significance is the fact that the Veteran himself has stated he does not remember being struck by lightning.  The Veteran testified at a hearing before a decision review officer (DRO) in June 1999.  The Veteran testified to being struck by lightning while in a fox hole, being knocked unconscious and being told that two other men died as a result of this.  However, the Veteran stressed that he did not know what happened from firsthand knowledge - only what he was told.  The fact that the Veteran himself does not recall being struck by lightning is further evidence undermining the credibility of such an event.  

The record also contains a number of other statements further calling into question the credibility of the Veteran's reported in-service experiences.  For example, the record contains an August 2010 statement from the Veteran regarding an in-service disciplinary incident in which the Veteran was punished for an offensive sticker on his boot.  In this statement, the Veteran denied ever putting a sticker on his boot.  Rather, this was put on his boot by a commanding officer who agreed to make all of the Veteran's problems go away if he apologized and took a short reenlistment in Vietnam.  However, a review of the Veteran's personnel records reveals that at the time of the incident, the Veteran reported that he made a mistake when putting the sticker on his boot.  Specifically, the tag (which had profanity written on it) was made and set on a desk.  The Veteran subsequently picked up the tag and then stuck it on the heel of his boot.  He indicated that he realized he had forgotten to remove this sticker when the inspection began but it was too late to remove it.  However, in a September 2008 statement, the Veteran claimed that he was unaware of where the sticker came from.  Finally, in a November 2011 statement, the Veteran claimed that the boots were new, never worn, and the wrong size.  The versions of events provided by the Veteran are exceedingly different, suggesting a willingness to provide inconsistent testimony.  

The record also contains a statement from the Veteran's mother dated March 1999.  According to her, she thought the Veteran told her about being struck by lightning.  However, it had been so long since this happened she was not sure.  Therefore, this statement is of little probative value.  The record also contains a statement dated March 2003 from a woman with the initials M. H.  According to her, the Veteran had told her about the combat he experienced in Vietnam.  However, as the Veteran's Vietnam service cannot be considered, this statement is of no relevance.  M.H. also submitted a statement in October 2010 in which she claimed that the Veteran suffered from tremors and memory loss ever since an in-service lightning strike.  However, M. H. did not indicate how she learned of this fact.  Therefore, this statement does not carry so much weight as to counter the evidence of record against a finding of a lightning strike.  

As a final matter, the Board recognizes that the regulations pertaining to PTSD were recently amended, and that 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  However, the record does not reflect that the Veteran served in an area where he feared hostile military or terrorist activity, aside from his time in Vietnam.  This period of service, however, is barred for VA benefits purposes.  As such, the amended regulations do not apply to the Veteran's claim.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder must be denied.

TDIU 

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran is service-connected for the residuals of a fractured mandible, currently rated as 0 percent disabling.  The Veteran's combined disability rating is 0 percent, and as such, the Veteran does not meet the percentage requirements laid out in 38 C.F.R. § 3.340.  

Nonetheless, entitlement to the benefit on an extraschedular basis may be considered by the Director of the Compensation and Pension Service, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.  

Presently, the record contains no evidence to suggest that the Veteran suffers from any residuals as a result of his fractured mandible sustained in an automobile accident in October 1969.  The Veteran has not suggested that he suffers any residuals as a result of this injury either.  In fact, the evidence of record demonstrates that the Veteran worked a job in construction following the 1969 automobile accident, until he suffered a crushing injury to the right arm and shoulder while on this job.  Since there is no evidence of record to suggest that the Veteran is unemployable as a result of a service-connected disability, TDIU benefits is not warranted.  

The record does not reflect that the Veteran has worked since his occupational injury.  According to an August 1980 private treatment record, the Veteran suffered from a severe traumatic neurosis.  It was noted that the incident of April 1980 overwhelmed his coping mechanisms and effectively ignited a chronic depressive condition that could be traced back to his time in the military.  However, the physician noted that the Veteran's injury was referable to the injury he sustained while on work.  It was felt that because of this, the Veteran could not return to work in the near future.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to TDIU benefits must be denied.


ORDER

The character of the Veteran's service from April 5, 1971, to August 6, 1973, is a bar to VA benefits.  

Service connection for a psychiatric disorder, to include PTSD, is denied.  

TDIU benefits are denied.  



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


